

Exhibit 10.1
AMENDMENT TO SETTLEMENT AGREEMENT
AND MUTUAL RELEASE


As of July 16, 2015, Louise H. Rogers (“Rogers”) and Victory Energy Corporation
(“Victory”) agree to amend the Settlement Agreement and Mutual Release
(“Agreement”) between them dated June 24, 2015, as follows:


Paragraph 2 entitled “Victory Payment Obligation” is deleted in its entirety and
is replaced with the following paragraph:


“On or before July 15, 2015, Victory shall pay to Rogers Two Hundred Fifty-Eight
Thousand One Hundred Twenty-Five and No/100 Dollars ($258,125.00), in
immediately available funds to an account specified by Rogers to Victory in
writing. However, if Victory fails to make this payment on or before July 15,
2015, it shall be in breach of this Settlement Agreement and default interest on
this amount shall accrue at a per diem rate of $129.0625 (reflecting interest on
the past due amount at 18% per annum). Victory also acknowledges that it owes
Rogers the amount of Twenty-Two Thousand Five Hundred and No/100 Dollars
($22,500.00) as attorney’s fees, of which $10,241.75 has already been paid by
Lucas and shall be refunded to Lucas. Victory agrees that Rogers’ counsel,
attorney Sharon E. Conway, shall hold in escrow pursuant to that certain Escrow
Agreement dated June 24, 2015 (and as may be amended or modified after that
date) (“Escrow Agreement”): (i) the assignment of the additional Penn Virginia
properties contemplated by Section 2(a) of the VL Settlement Agreement (as
defined below), and (ii) the Settlement Shares (as defined in the VL Settlement
Agreement), until Victory pays to Rogers the amounts due and payable to Rogers
pursuant to this Section 2. Conway, as escrow agent, shall release the escrow
items pursuant to the provisions of the Escrow Agreement.”


All parties agree that adequate consideration has been received by each of the
to effect this amendment.


Agreed by all parties as of the 16th day of July, 2015.




Victory Energy Corporation


By:    /s/ Kenneth Hill
Kenneth Hill
Chief Executive Officer
Date of Signature: July 16, 2015






/s/ Louise H. Rogers
Louise H. Rogers, as her separate property
Date of Signature: July 16, 2015



--------------------------------------------------------------------------------







